Pee Cubiam.
.'The authority of tbe Director General to promulgate tbe order limiting tbe recovery for loss of baggage to $100 on intrastate as well as interstate transactions is fully sustained by No. Poe R. R. v. North Dakota, 250 U. S., 135, and that tbe plaintiff is entitled to judgment against tbe railroad for $100 is decided at tbis term in McGovern & Co. v. R. R., and cases there cited.
Tbe plaintiff will pay tbe costs of tbe Director General in tbis Court, and will recover all other costs of tbe railroad.
Modified and affirmed.